385 S.C. 451 (2009)
684 S.E.2d 756
Ann THOMPSON, Claimant, for John Michael HARVEY, deceased employee, Petitioner,
v.
CISSON CONSTRUCTION COMPANY, Employer, and Ohio Casualty Co., Carrier, Respondents.
Supreme Court of South Carolina.
October 8, 2009.

ORDER
This Court granted petitioner's request for a writ of certiorari to review the Court of Appeals' decision in Thompson ex *452 rel. Harvey v. Cisson Const. Co., 377 S.C. 137, 659 S.E.2d 171 (Ct.App.2008). Respondents have filed a request to withdraw the appeal based on a settlement agreement that renders the matter moot. We grant the motion.
Finally, we vacate the Court of Appeals opinion in Thompson ex rel. Harvey v. Cisson Const. Co., 377 S.C. 137, 659 S.E.2d 171 (Ct.App.2008).
  /s/ Jean H. Toal, C.J.
  /s/ John H. Waller, Jr., J.
  /s/ Costa M. Pleicones, J.
  /s/ Donald W. Beatty, J.
  /s/ John W. Kittredge, J.